Title: From Thomas Jefferson to John Lamb, 17 March 1791
From: Jefferson, Thomas
To: Lamb, John



Sir
Philadelphia Mar. 17. 1791.

Since the reciept of your favor of Feb. 17. two paper packages from New York have been left here, containing newspaper and pamphlets. I was not at home and therefore do not know whether they were those committed to Capt. Bayley, and which were the subject of your letter. Should any others come, containing dutiable articles you may be assured of information of it from Sir Your very humble servt.,

Th: Jefferson

